internal_revenue_service number release date index number --------------------- --------------------------- ----------------------------------------- ------------- -------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-149484-04 date february taxpayer individual a individual b law firm cpa firm tax_year one state y legend legend -------------------------------------------------------------------------------------------- ----------------------- --------------------- ------------------------ -------------------------------------------------------- ----------------------- ------- ------------ dear ----------------- this replies to your representative’s letter dated date as supplemented and clarified by your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to file the election and shareholder consent statements as required under temp sec_1_921-1t for tax_year one the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process plr-149484-04 taxpayer has no employees dedicated to tax or legal matters the task of managing these matters is the responsibility of individual a who is taxpayer’s treasurer and secretary and is not a specialist in tax or legal matters accordingly taxpayer engaged the services of law firm to establish taxpayer as a domestic_international_sales_corporation disc pursuant to sec_991 through of the internal_revenue_code individual a was unaware of the requirements that taxpayer needed to satisfy under temp sec_1_921-1t to qualify as a disc for tax_year one individual a expected the scope of law firm’s services to include performing the steps necessary to create taxpayer as a disc individual b is an attorney with law firm individual b’s understanding of the scope of the engagement between law firm and taxpayer was that he would organize taxpayer as a state y corporation draft a commission agreement to be entered into between taxpayer and its parent and prepare documents to obtain a valid employer_identification_number for taxpayer consequently based on what he believed to be the scope of the engagement individual b did not advise individual a to have taxpayer make the election under temp sec_1_921-1t individual b did not realize that taxpayer’s understanding of the engagement was that taxpayer had retained law firm to take the steps necessary to qualify taxpayer to operate as a disc for tax_year one this mutual misunderstanding concerning the scope of the engagement led to the failure_to_file an election to be treated as a disc under temp sec_1_921-1t subsequently taxpayer engaged cpa firm to provide tax preparation services for tax_year one during this process cpa firm discovered the failure_to_file the disc election and shareholder consent statements necessary for taxpayer to qualify as a disc for tax_year one sec_992 provides an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on the plr-149484-04 first day of the first taxable_year for which such election is effective consent to such election the second and third sentences of temp sec_1_921-1t provide a corporation electing interest_charge_disc status must file form 4876a a corporation electing to be treated as a fsc small_fsc or interest_charge_disc for its first taxable_year shall make its election within days after the beginning of that year the last sentence of temp sec_1_921-1t provides the rules contained in sec_1_992-2 b and b shall apply to the manner of making the election and the manner and form of shareholder consent the last sentence of sec_1_992-2 provides except as provided in paragraphs b and c of this section such election to be treated as a disc shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to such form_4876 when filed with the service_center sec_301_9100-1 provides in part the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-1 sec_301_9100-3 provides in part plr-149484-04 requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of this section requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election described in temp sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election and shareholder consent statements as required under temp sec_1_921-1t and sec_1_992-2 for tax_year one the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the election and shareholder consent statements sec_301_9100-1 a copy of this ruling letter should be associated with the election and shareholder consent statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely s christopher j bello christopher j bello assistant to the branch chief branch office of the associate chief_counsel international enclosure copy for purposes cc
